FILED
                           NOT FOR PUBLICATION                              JAN 25 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50617

              Plaintiff - Appellee,              D.C. No. 2:08-cr-01300-GW-1

  v.
                                                 MEMORANDUM *
CHRISTOPHER JOHN TOBIE,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     George H. Wu, District Judge, Presiding

                      Argued and Submitted January 11, 2011
                               Pasadena, California


Before: McKEOWN, W. FLETCHER, and CLIFTON, Circuit Judges.

       Defendant/Appellant Christopher Tobie pled guilty to possession of child

pornography in violation of 18 U.S.C. § 2252A(a)(5)(B). He appeals his

conditional plea, arguing that the FBI obtained self-incriminating statements

during a custodial interview that were used against him in violation of Miranda v.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Arizona, 384 U.S. 436 (1966), and that he was coerced into a confession. We

agree with the district court that Tobie was not in custody. Two F.B.I. agents

asked politely if they could enter Tobie’s home, and the interview lasted about 45

minutes. He was never physically restrained. Only the two agents were present,

and neither showed Tobie their gun. They never raised their voices. Tobie sat on

the couch, and the agents sat across from him. He was told twice that he was not

under arrest. Although Tobie’s girlfriend was asked to stay out of the room, this

did not turn Tobie’s own home into such a “police dominated environment” that he

was in custody. Compare U.S. v. Craighead, 539 F.3d 1073, 1078 (9th Cir. 2008)

(suspect subjected to custodial interrogation at his home where eight officers from

three different law enforcement agencies were present; suspect was isolated from

one of his superior, meant to provide moral support; suspect was interrogated in a

storage room; and officer in a flak-jacket stood guard with his back to the room’s

only exit during interrogation).

      We also agree with the district court that Tobie was not subjected to such

extreme psychological pressure that his admission was rendered involuntary. The

tone of the conversation was quiet and reasonable. Although officers applied a

modest amount of psychological pressure to Tobie by coming to his house at an

early hour and saying that they knew he possessed child pornography, this is


                                          2
insufficient to find that his confession was involuntary. We have held confessions

under much more extreme circumstances to be voluntary. See, e.g. U.S. v.

Crawford, 372 F.3d 1048, 1051-52, 1060-61 (9th Cir. 2004) (en banc); U.S. v.

Haswood, 350 F.3d 1024, 1027-29 (9th Cir. 2003).

      AFFIRMED.




                                         3